

Exhibit 10.25


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into on this __ day of
March 30, 2019 by and between BIOHAVEN PHARMACEUTICALS, INC., a Delaware
corporation (the "Company"), and WILLIAM JONES, JR., an individual resident of
the Commonwealth of Pennsylvania (the "Executive").


WHEREAS, the Company is an indirect subsidiary of Biohaven Pharmaceutical
Holding Company Ltd., a limited company formed under the laws of the Territory
of the British Virgin Islands (the “Parent”);


WHEREAS, the Parent, the Company and Executive desire to enter into this
Agreement pursuant to which the Company will employ Executive, for the period
and on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:


1. EMPLOYMENT BY THE COMPANY.
(a) EMPLOYMENT AND DUTIES. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment, in the capacity of Chief Commercial
Officer, Migraine and Common Diseases of the Company, in accordance with the
terms and conditions hereinafter set forth. During the Term (as defined below),
Executive will report to the Chief Executive Officer of the Company (the "CEO")
and agrees that he will devote time, attention and skills to the operation of
the Business (as defined below) of the Company and that he will perform such
duties, functions, responsibilities and authority in connection with the
foregoing as are from time to time delegated to Executive by the CEO. These
duties shall include, but shall not be limited to, responsibility for the
Company's commercial launch, planning, implementation, management, developing
strategies for sustainable value creation, implementing and monitoring effective
internal control systems ensuring relevant and useful internal and external
business development, networks, sales and reporting, and perform such duties,
functions, responsibilities and authority in connection with the foregoing as
are from time to time delegated to Executive by the CEO. For purposes of this
Agreement, the "Business" of the Company shall be defined as the development and
commercialization of migraine and common disease drug candidates and related
technology-based products. Executive has disclosed to the Company that he is
bound by the terms of an agreement with a previous employer or other party which
could limit his abilities to perform his duties and obligations hereunder, and
to the knowledge of Executive, Executive represents that his employment with the
Company will not violate any noncompetition provisions contained in such
agreements.


(b) TERM. The term of Executive’s employment under this Agreement shall commence
on April 1, 2019 (the “Effective Date”) and shall continue until the Company or
Executive terminates his employment under this Agreement, as set forth in
Section 6(d) (the



--------------------------------------------------------------------------------



"Term"); provided, however, if Executive does not commence employment by the
Effective Date, this Agreement shall become null and void.
2. COMPENSATION. In consideration of all the services to be rendered by
Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits. It is
further understood that the Company shall have the right to deduct or withhold
from any compensation or benefits payable under this Agreement all federal,
state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.


(a) BASE SALARY. The Executive shall be paid an annual base salary rate of Four
Hundred Sixty Thousand Dollars ($460,000) (the “Base Salary”), which Base Salary
shall be subject to an annual increase to the prior year's Base Salary;
provided, however, that in no event shall such annual increase be less than cost
of living increase. The applicable Base Salary will be paid in equal
installments not less frequently than bi-monthly in accordance with the
Company's salary payment practices in effect from time to time for senior
executives of the Company.


(b) SIGN ON BONUS. In consideration of Executive executing this Agreement and in
recognition of the other opportunities that executive is foregoing, on the
Effective Date, the Company shall pay Executive a one-time cash bonus of Six
Hundred Sixty Thousand Dollars ($660,000.00) (the “Signing Bonus”). In the event
that Executive’s employment is terminated by Executive without Good Reason ‎‎(as
defined below), or by the Company with Just Cause (as defined below), prior to
the first anniversary of the Effective Date, Executive shall repay the Signing
Bonus in full to the Company within two weeks of the termination of his
employment.


(c) BONUS PAYMENT. In addition to the Base Salary then in effect, Executive
shall be eligible to receive a bonus payment (the "Bonus Payment") with a target
of fifty percent (50%) of the applicable year's Base Salary (the "Target
Bonus"), with the actual Bonus Payment based upon Executive achieving annual
performance objectives established in advance by the CEO (except as provided
below). The Bonus Payment will be paid in cash in accordance with the Company's
bonus payment practices in effect from time to time for senior executives of the
Company, but no later than February 1 of the calendar year immediately following
the calendar year for which the bonus is being measured. The CEO shall review
Executive's Target Bonus annually and may, with the approval by the sole
discretion of the Board, increase the Target Bonus based upon the Company's and
Executive's performance. In the event of less than a full year’s employment, the
Bonus Payment shall be prorated. The Company agrees that Executive will be
entitled to a minimum Bonus Payment for fiscal years 2019 and 2020 that is at
least equal to the Target Bonus. Executive shall have the opportunity to exceed
the Target Bonus depending upon performance and at the recommendation of the CEO
and the discretion of the Board of Directors of the Company (the “Board”).


(d) EQUITY. On the Effective Date, Executive shall receive a ten-year option to
purchase 80,000 common shares of the Parent which option has been approved by
the board of directors of the Parent on March 22, 2019. The option shall: (i)
have an exercise price that is equal to the closing price of a share of Parent
on the Effective Date: (ii) be one-third (1/3) vested on the Effective Date,
with an additional one-third (1/3) becoming vesting on each of the first two
anniversaries of the Effective Date (and as provided below); and (iii) shall
otherwise be governed by the Parent's 2017 Equity Incentive Plan and an award
agreement consistent with this



--------------------------------------------------------------------------------



Agreement. During the Term (beginning with the 2019 fiscal year), Executive
shall be considered for additional long-term equity incentive awards that are
made at the discretion of the Board, in each case at a level, and on terms and
conditions, that are (i) commensurate with his positions and responsibilities at
the Company; and (ii) appropriate in light of corresponding awards to other
senior executives of the Company.


(e) FRINGE BENEFITS. The Executive shall be entitled to participate in those
employee benefit plans that the Company may make generally available to its
similarly-situated employees, provided that he otherwise meets the eligibility
requirements of those plans. Executive will be able to participate in the
Company’s 401K plan with a Company contribution representing a 100% match of up
to 4% of the employee contribution. In addition, Executive will receive an
automobile allowance of One Thousand Dollars ($1,000.00) per month during the
Term.


(f) EXPENSES. Executive shall be entitled to be reimbursed by the Company for
all reasonable expenses incurred by him in connection with the fulfillment of
his duties hereunder, including all necessary continuing education and
certification costs and related expenses; provided, however, that Executive has
obtained the Company's prior written approval of such expenses and has complied
with all policies and procedures related to the reimbursement of such expenses
as shall, from time to time, be established by the Company. The Company shall
also promptly pay Executive’s legal counsel for one-half (1/2) of his attorney
fees incurred by him in connection with the negotiation and documentation of
these arrangements, up to a maximum of $6,000. For the avoidance of doubt, to
the extent that any reimbursements payable to Executive under this subsection
2(e) are subject to the provisions of Section 409A of the Code: (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.


(g) VACATIONS AND SICK LEAVE. Executive shall be entitled to participate in the
Company’s flexible paid vacation policy to be taken in accordance with the
Company's vacation policy in effect from time to time and at such time or times
as may be mutually agreed upon by the Executive and his supervisor. The Company
also has nine (9) paid Company holidays; seven (7) standard holidays plus two
(2) optional holidays to be taken at Executive’s discretion. Executive shall
also be entitled to sick leave according to the sick leave policy which the
Company many adopt from time to time.


(h) LIVING EXPENSES. Executive shall be entitled to reasonable living expenses
in the New Haven area, and reasonable commuting expenses, if employee does not
move to Connecticut. These amounts are to be negotiated with and approved by the
CEO, and living expenses may be in the form of a local hotel or a local
apartment.


3. INDEMNIFICATION.
(a) COMPANY'S OBLIGATION TO INDEMNIFY. To the maximum extent allowable for the
law of Delaware and the Bylaws and Certificates of Incorporation of the Company,
the Company shall at all times during the Term and thereafter, indemnify and
defend



--------------------------------------------------------------------------------



and hold Executive harmless from and against all liability, loss, costs, claims,
damages, expenses, judgments, awards, and settlements as well as attorneys' fees
and expenses, personal or otherwise, whether in tort or in contract, law or
equity, that Executive may incur by reason of or arising out of any claim,
proceeding or investigation made by any third party (together, the "Losses"),
and relating to Executive's employment with the Company; provided, however, that
the Company's foregoing indemnification obligations shall not apply to Losses
incurred by the Company as a result of the Executive's willful misconduct, gross
negligence, conviction of a felony (including entry of a plea of nolo
contendere) for illegal or criminal behavior or engagement in activities
unrelated to or beyond the scope of his employment. Indemnification shall
include all costs, including actual attorneys' fees and expenses reasonably
incurred in pursuing indemnity claims under or the enforcement of this
Agreement, and prompt advancement of expenses incurred in connection with any
proceeding or investigation, subject to an undertaking by Executive to repay
amounts advanced if he is ultimately determined to not to be entitled to
indemnification against such expenses.


(b) EXECUTIVE'S OBLIGATION TO INDEMNIFY. To the maximum extent allowable for the
law of Delaware, Executive shall also at all times during the Term and
thereafter, indemnify and defend and hold the Company, its founders, owners,
directors, officers, employees, advisors, agents, partners, service providers
and affiliates harmless from and against all Losses with respect to Executive's
willful misconduct, gross negligence, conviction of a felony (including entry of
a plea of nolo contendere) for illegal or criminal behavior or engagement in
activities unrelated to or beyond the scope of his employment hereunder.
Indemnification shall include all costs, including reasonable attorneys' fees
and expenses reasonably incurred in pursuing indemnity claims under this
Agreement.


4. LIMITATION OF LIABILITY. EXECUTIVE AGREES THAT REGARDLESS OF THE FORM OF ANY
CLAIM, EXECUTIVES' SOLE REMEDY AND COMPANY OBLIGATION WITH RESPECT TO ANY CLAIMS
MADE RELATED TO OR ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY THIS
AGREEMENT, AND IN ALL CASES EXECUTIVE'S REMEDIES SHALL BE ENFORCEABLE ONLY
AGAINST THE COMPANY AND NOT TO ASSETS OR PERSONAL AND BUSINESS INTERESTS OF
COMPANY FOUNDERS, OTHER SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, ADVISORS,
PARTNERS AND AFFILIATES. IT IS EXPRESSLY AGREED THAT IN NO EVENT SHALL THE
COMPANY’S FOUNDERS, OTHER SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES,
ADVISORS, PARTNERS AND AFFILIATES BE LIABLE FOR PERSONAL, INCIDENTAL, DIRECT,
INDIRECT, OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR
INJURY TO PROPERTY AND LOST PROFITS REGARDLESS OF WHETHER THE COMPANY SHALL BE
ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY.


5. INSURANCE. The Company may secure, in its own name, or otherwise, and at its
own expense, life, health, accident and other insurance covering Executive or
Executive and others. Executive agrees to assist the Company in procuring such
insurance by submitting to the usual and customary medical and other
examinations and by signing, as the insured, such applications and other
instruments in writing as may be reasonably requires by the insurance companies
to which application is made pursuant to such insurance. Executive agrees that
he shall have no



--------------------------------------------------------------------------------



right, title, or interest in or to any insurance policies or to the proceeds
thereof which the Company many so elect to take out or to continue on the
Executive's life.
6. TERMINATION OF EMPLOYMENT.
(a) TERMINATION BY THE COMPANY WITHOUT JUST CAUSE, BY VIRTUE OF DEATH OR
DISABILITY OF THE EXECUTIVE, OR RESIGNATION BY THE EXECUTIVE FOR GOOD REASON.


(i) The Company shall have the right to terminate Executive's employment with
the Company pursuant to this Section 6(a) at any time, in accordance with
Section 6(d), without Just Cause (as defined in Section 6(c)(ii) below) or by
virtue of the Executive's death or Disability (as defined in Section 6(a)(v)
below) by giving notice as described in Section 9(a) of this Agreement.
Executive shall have the right to terminate his employment for Good Reason in
accordance with Section 6(a)(vi).


(ii) If the Company terminates Executive's employment at any time without Just
Cause or by virtue of the death or Disability of Executive, or if Executive
terminates his employment with the Company for "Good Reason" (as defined in
Section 6(a)(vi) below), as soon as such termination constitutes a "separation
from service" (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a "Separation from Service"),
then Executive shall be entitled to receive the Accrued Obligations (defined in
Section 6(a)(iv) below). If Executive complies with the obligations in Section
6(a)(iii) below, Executive shall also be eligible to receive the following
"Severance Benefits":


(1) an amount equal to two (2) times the sum of (a) Executive's then current
Base Salary and (b) Executive’s annual Target Bonus (the “Severance Amount”),
paid to Executive in substantially equal installments over twenty four (24)
months following his Separation from Service (the "Severance Period"), less all
applicable withholdings and deductions; provided, however, that each such
installment payable before the Release Effective Date (as defined in Section
6(a)(iii) below) shall not be paid until the first payroll following the Release
Effective Date.


(2) If Executive timely elects continued coverage under COBRA or, if applicable,
state insurance laws, for himself and his covered dependents under the Company's
group health plans following such termination, then the Company shall pay the
COBRA premiums or, if applicable, premiums for continuation coverage under state
insurance laws, necessary to continue Executive's and his covered dependents'
health insurance coverage in effect for himself (and his covered dependents) on
the termination date until the earliest of: (i) eighteen (18) months following
the termination date (the "COBRA Severance Period"); (ii) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
Executive ceases to be eligible for COBRA or state continuation coverage (or,
with respect to his covered dependents, the date they cease to be eligible for
COBRA or state continuation coverage) for any reason, including plan termination
(such period from the termination date through the earlier of (i)-(iii), (the
"COBRA Payment Period"). Notwithstanding the foregoing, if at any time the
Company determines that its payment of COBRA premiums or, if applicable,
premiums for continuation coverage under state insurance laws, on Executive's
behalf would result in a violation of



--------------------------------------------------------------------------------



applicable law (including, but not limited to, the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying such premiums pursuant to this
Section, the Company shall pay Executive on the last day of each remaining month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premium or, if applicable, premiums for continuation coverage under state
insurance laws, for such month, subject to applicable tax withholding (such
amount, the "Special Severance Payment"), for the remainder of the COBRA Payment
Period. Nothing in this Agreement shall deprive Executive of his rights under
COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.


(3) Payment of any earned but unpaid Bonus Payment for any Bonus Year completed
prior to Executive’s employment termination date;


(4) Payment, if any, of a pro-rata Bonus for the year that includes the
Executive’s termination date, determined and made in the sole discretion of the
Board, equal to the actual Bonus Payment (if any) which would have been awarded
to Executive if he had remained employed for the applicable performance period,
multiplied by a fraction, the numerator of which is the number of days in the
year of termination during which Executive was employed, and the denominator of
which is 365 and payable at the time bonuses are paid to other similarly
situated senior executives, but no later than March 15 of the year following the
Executive’s termination date;


(5) Notwithstanding anything to the contrary set forth in any applicable equity
incentive plans or award agreements, effective as of Executive's employment
termination date, the vesting and exercisability of all unvested stock options
and other equity incentive award shall accelerate such that all stock options
and other equity awards shall become immediately vested and, if applicable,
exercisable by Executive upon such termination and all stock options shall
remain exercisable until the earliest of (i) twenty-four months following
Executive's termination, (ii) the 10th anniversary of the original date of
grant, or (iii) the earliest it would have expired under its original term if
employment had continued.


(iii) Executive will be paid all of his Accrued Obligations described in clause
(i) of the definition thereof on the Company's first payroll date after
Executive's date of termination from employment or earlier if required by law,
and all other Accrued Obligations will be paid or provided in accordance with
their applicable terms. Executive shall receive the Severance Benefits pursuant
to Section 6(a)(ii) or Change in Control Severance Benefits pursuant to Section
6(b)(i) of this Agreement if, by the 60th day following the date of Executive's
Separation from Service, he has signed and delivered to the Company a reasonable
general release in favor of the Company that (x) does not require Executive to
release any claims or rights provided under (or preserved by) this Agreement or
any Accrued Obligations, (y) does not impose any additional post-employment
restrictions not contained in this Agreement on Executive, and (z) is provided
by the Company to Executive by the 15th day following the date of Executive’s
Separation from Service (the "Release"), which cannot be revoked in whole or
part by such 60th day (the date that the Release can no longer be revoked is
referred to as the "Release Effective Date").





--------------------------------------------------------------------------------



(iv) For purposes of this Agreement, "Accrued Obligations" are (i) any accrued
but unpaid portion of the applicable Base Salary, plus any accrued but unused
vacation time and unpaid expenses (in accordance with Section 2(d) and hereof)
that have been earned by Executive as the date of such termination, and (ii) any
other obligation to Executive under the then-applicable terms of this Agreement
and any other written agreement, plan or arrangement with the Parent, the
Company or any of their affiliates (e.g., indemnification rights, vested stock
options, retirement plan accounts).‎


(v) For purposes of this Agreement, and subject to applicable state and federal
law, termination of employment by the Company on account of the Executive's
"Disability" shall mean termination because the Executive is unable due to a
physical or mental condition to perform the essential functions of his position
with or without reasonable accommodation for six (6) months in the aggregate
during any twelve (12) month period or based on the written certification by two
licensed physicians of the likely continuation of such condition for such
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law. Whenever Severance Benefits or Change in Control Severance
Benefits are payable to Executive hereunder during a time when Executive is
partially or totally disabled, and such Disability would entitle him to
disability income payments according to the terms of any plan or policy now or
hereafter provided by the Company, the Severance Benefits or Change in Control
Severance Benefits payable to Executive hereunder shall be inclusive of any such
disability income and shall not be in addition thereto, even if such disability
income is payable directly to Executive by an insurance company under a policy
paid for by the Company.


(vi) For purposes of this Agreement, "Good Reason" shall mean the occurrence of
any of the following events without Executive's consent: (1) a material
reduction in Executive's Base Salary; (2) a material reduction in the
Executive's duties, authority and responsibilities relative to the Executive's
duties, authority, and responsibilities in effect immediately prior to such
reduction; (3) the relocation of Executive's principal place of employment,
without Executive's written consent, in a manner that lengthens his one-way
commute distance by fifty (50) or more miles from his then-current principal
place of employment immediately prior to such relocation; (4) any material
breach by the Company (or any of their successors) of this Agreement or any
other material written agreement of the Company or any successors; or (5) the
liquidation, dissolution, merger, consolidation or reorganization of the Company
or transfer of all or a significant portion of its business and/or assets,
unless the successor or successors shall have assumed all duties and obligations
of the Company under the Agreement; provided, however, that, any such
termination by Executive shall only be deemed for Good Reason pursuant to this
definition if: (a) Executive gives the Company written notice of his intent to
terminate for Good Reason within thirty (30) days following the date that he
first becomes aware of the first occurrence of the condition(s) that he believes
constitute(s) Good Reason, which notice shall describe such condition(s); (b)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the "Cure Period"); (c) the Company has not,
prior to receiving such notice from Executive, already informed Executive that
his employment with the Company is being terminated and (d) Executive
voluntarily terminates his employment within thirty (30) days following the end
of the Cure Period.





--------------------------------------------------------------------------------



(b) TERMINATION BY THE COMPANY WITHOUT JUST CAUSE OR RESIGNATION BY THE
EXECUTIVE FOR GOOD REASON COINCIDENT WITH A CHANGE IN CONTROL.
(i) If Executive's employment by the Company is terminated by the Company or any
successor entity without "Just Cause" (as defined in Section 6(c)(ii)) (not
including termination by virtue of death or Disability) or by Executive for Good
Reason within twelve (12) months following the effective date of a "Change in
Control" (as defined below), on the date that such termination constitutes a
Separation from Service, without regard to any alternative definition
thereunder, then in addition to paying or providing Executive with the Accrued
Obligations and subject to compliance with Section 6(a)(iii), the Company will
provide the following "Change in Control Severance Benefits":


(1) The Company will pay the benefits as described in Sections 6(a)(ii)(1),
6(a)(ii)(2), 6(a)(ii)(3) and 6(a)(ii)(4).


(2) The Company will pay an additional amount equivalent to Executive's full
Target Bonus, for the performance year in which Executive's termination occurs.
This bonus will be payable subject to standard federal and state payroll
withholding requirements and paid in equal installments beginning on the first
day of the month following his Separation from Service; provided that any such
payments payable before the Release Effective Date shall not be paid until the
first payroll following the Release Effective Date; and


(3) Notwithstanding anything to the contrary set forth in any applicable equity
incentive plans or award agreements, effective as of Executive's employment
termination date, the vesting and exercisability of all unvested time-based
vesting equity awards then held by Executive shall accelerate such that all
awards become immediately vested and exercisable, if applicable, by Executive
upon such termination and all stock options held by Executive shall remain
exercisable, if applicable, for twelve (12) months following Executive's
termination. With respect to any performance-based vesting equity award, such
award shall continue to be governed in all respects by the terms of the
applicable equity award documents.


(ii) For purposes of this Agreement, a "Change in Control means the occurrence
of any of the events set forth in clauses (i), (ii) or (iii) with respect to
either of the Company or the Parent, or the event set forth in clause (v) with
respect to the Company, in each case in the definition of a Change in Control
set forth in the Parent's 2017 Equity Incentive Plan, as may be amended from
time to time.


(c) TERMINATION FOR JUST CAUSE OR VOLUNTARY TERMINATION.


(i) If Executive's employment is terminated prior to the expiration of the Term
for Just Cause or if Executive's employment is terminated as set forth in
Section 6(d)(ii) or (iii) hereof (not including a resignation for Good Reason),
Executive shall NOT be entitled to receive any Severance Benefits (as defined in
Section 6(a)(ii)) or Change in Control Severance Benefits (defined in Section
6(b)(i)) and he will only be entitled to receive any Accrued Obligations.
(ii) For the purposes hereof, the Company shall have "Just Cause" to terminate
  Executive's employment hereunder as a result of Executive's gross negligence,
willful



--------------------------------------------------------------------------------



misconduct, conviction of a felony (including the entry of a plea of nolo
contendere) for illegal or criminal behavior in carrying out his duties as
required pursuant to the terms of the Agreement. Notwithstanding any other
provision contained herein, the Company shall have the right to terminate
Executive's employment hereunder without Just Cause, and Executive's remedies
hereunder in the event of such termination shall be limited to the Severance
Benefits or Change in Control Severance Benefits, as applicable, set forth in
Section 6(a)(ii) and 6(b)(i) hereof, and the Accrued Obligations.

(d) EVENTS OF TERMINATION. The Term shall terminate on the earliest to occur of
the following events:


(i) the voluntary termination by Executive other than as a result of a
resignation for Good Reason (as defined in Section 6(a)(vi));


(ii) the death of Executive or Executive's retirement;


(iii) termination on account of a Disability (as defined above);


(iv) the termination of the Executive by the Company with or without Just Cause
(as defined in Section 6(c)(ii)) upon giving written notice to Executive; or


(v) for a termination for Good Reason, immediately upon Executive's full
satisfaction of the requirements of Section 6(a)(vi)


(e) SECTION 409A.


(i) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to Section
409A of the Internal Revenue Code (the "Code") and the regulations and other
guidance thereunder and any state law of similar effect (collectively "Section
409A"). Severance benefits shall not commence until the Executive has a
"separation from service" (as defined under Treasury Regulation Section 1.409A-
1(h), without regard to any alternative definition thereunder, a "separation
from service"). Each installment of severance benefits is a separate "payment"
for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance
benefits are intended to satisfy the exemptions from application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and the Executive
is, upon separation from service, a "specified employee" for purposes of Section
409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after the
Executive's separation from service, (ii) the Executive's death or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation. Upon the first business day following the expiration of such
applicable Section 409A period, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to Executive, and any remaining payments due shall
be paid as otherwise provided herein or in the applicable agreement. No interest
shall be due on any amounts so deferred. The parties acknowledge that the
exemptions from application of Section 409A to severance benefits are fact
specific, and any later amendment of this Agreement to alter the timing, amount
or conditions



--------------------------------------------------------------------------------



that will trigger payment of severance benefits may preclude the ability of
severance benefits provided under this Agreement to qualify for an exemption. To
the extent that any severance payments or benefits are deferred compensation
under Section 409A, and are not otherwise exempt from the application of Section
409A, then, if the period during which Executive may consider and sign the
Release spans two calendar years, the payment of such severance payments and
benefits will not be made or begin until the later calendar year.


(ii) It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement.


7. RESTRICTIVE COVENANTS.


(a) CIIA. As a condition of continued employment, Executive agrees to abide by
the Confidential Information and Invention Assignment Agreement, attached as
Exhibit A (the "CIIA"). The CIIA may be amended from time to time in accordance
with its terms without regard to this Agreement. The CIIA contains provisions
that are intended by the parties to survive and do survive termination of the
Term.


(b) NON-SOLICITATION AND NON-COMPETITION. Executive and the Company agree that
the Company would suffer irreparable harm and incur substantial damage if
Executive were to enter into Competition (as defined herein) with the Company.
Therefore, in order for the Company to protect its legitimate business
interests, Executive agrees as follows:


(i) Without the prior written consent of the Company, Executive shall not,
during the period of employment with the Company, directly or indirectly, invest
or engage in any business that is Competitive (as defined herein) with the
Business of the Company or accept employment or render services to a Competitor
(as defined herein) of the Company as a director, officer, agent, employee or
consultant or solicit or attempt to solicit or accept business that is
Competitive with the Business of the Company, except that Executive may own up
to five percent (5%) of any outstanding class of securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended;
provided, however, the Company acknowledges that Executive currently engages in
a number of activities set forth on Exhibit B as long as such permitted
activities do not have a material adverse effect on the Executive's performance
or this Agreement.


(ii) Without the prior written consent of the Company and upon any termination
of Executive's employment with the Company and for a period of twelve (12)
months thereafter, Executive shall not, either directly or indirectly, (x)
invest or engage in any business that is Competitive (as defined herein) with
the Business of the Company, except that Executive may own up to five percent
(5%) of any outstanding class of securities of any company registered under
Section 12 of the Securities Exchange Act of 1934, as amended, (y) accept
employment with or render services to a Competitor of the Company as a director,
officer, agent, employee or consultant unless he is serving in a capacity that
has no relationship to that



--------------------------------------------------------------------------------



portion of the Competitor's business that is Competitive with the Business of
the Company, or (z) solicit, attempt to solicit or accept business Competitive
with the Business of the Company from any of the customers of the Company at the
time of his termination or within twelve (12) months prior thereto or from any
person or entity whose business the Company was soliciting at such time.


(iii) Upon termination of his employment with the Company, and for a period of
twelve (12) months thereafter, Executive shall not, either directly or
indirectly, engage, hire, employ or solicit in any manner whatsoever the
employment of an employee of the Company.


(iv) For purposes of this Agreement, a business or activity is in "Competition"
or "Competitive" with the Business of the Company if it involves, and a person
or entity is a "Competitor", if that person or entity is engaged in, or about to
become engaged in, the research, development, design, manufacturing, marketing
or selling of a specific product or technology that resembles, competes, or is
designed to compete, with, or has applications similar to any product or
technology for which the Company has obtained or applied for a patent or made
disclosures, or any product or technology involving any other proprietary
research or development engaged in or conducted by the Company during the Term
of Executive's employment with the Company.


8. SECTION 280G; LIMITATIONS ON PAYMENT.


(a) If any payment or benefit Executive will or may receive from the Company or
otherwise (a "280G Payment") would (i) constitute a "parachute payment" within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then any such 280G Payment provided pursuant to this Agreement (a
"Payment") shall be equal to the Reduced Amount. The "Reduced Amount" shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive's receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the "Reduction
Method") that results in the greatest economic benefit for Executive. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the "Pro Rata Reduction Method").


(b) Notwithstanding any provision of Section 8(a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second



--------------------------------------------------------------------------------



priority, Payments that are contingent on future events (e.g., being terminated
without Just Cause), shall be reduced (or eliminated) before Payments that are
not contingent on future events; and (C) as a third priority, Payments that are
"deferred compensation" within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.


(c) Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the change in control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 8. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive's right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.


(d) If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 8(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 8(a)) so that no
portion of the remaining Payment is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount was determined pursuant to clause (y) of Section
8(a), Executive shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.


9. GENERAL PROVISIONS.


(a) NOTICES. Any notices required hereunder to be in writing shall be deemed
effectively given: (i) upon personal delivery to the party to be notified, (ii)
when sent by electronic mail, telex or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Company at its primary office location and to Executive at Executive's address
as listed on the Company payroll or Executive's company-provided email address,
or at such other address as the Company or the Executive may designate by ten
(10) days advance written notice to the other.


(b) ENTIRE AGREEMENT. This Agreement, together with Exhibit A, constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof, and supersedes all prior agreements and understandings, whether oral or
written, with respect to the



--------------------------------------------------------------------------------



same. No modification, alteration, amendment or revision of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by both parties hereto.
(c) GOVERNING LAW. This Agreement and the rights and duties of the parties
hereunder shall be governed by, construed under and enforced in accordance with
the laws of the State of Connecticut.


(d) ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall not be assignable without written permission of the other party.


(e) SEVERABILITY. The invalidity of any provision of this Agreement under the
applicable laws of the State of Connecticut or any other jurisdiction, shall not
affect the other provisions hereby declared to be severable from all other
provisions. The intention of the parties, as expressed in any provision held to
be void or ineffective shall be given such full force and effect as may be
permitted by law.


(f) SURVIVAL. The obligations under Sections 3, 4, 6, 7, 8 and 9 shall survive
the termination of the Term.


(g) REMEDIES. Executive and the Company recognize that the services to be
rendered under this Agreement by Executive are special, unique, and of
extraordinary character, and that in the event of the breach by Executive of the
terms and conditions of Sections 2, 3, 4, and 7 hereof the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, to obtain damages for any breach thereof.


(h) DISPUTE RESOLUTION. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
production, use or commercialization, which the parties shall be unable to
resolve within sixty (60) days, shall be mediated in good faith. The party
raising such dispute shall promptly advise the other party of such claim,
dispute or controversy in a writing which describes in reasonable detail the
nature of such dispute. By not later than five (5) business days after the
recipient has received such notice of dispute, each party (other than Executive)
shall have selected for itself a representative who shall have the authority to
bind such party, and shall additionally have advised the other party in writing
of the name and title of such representative. By not later than ten (10)
business days after the date of such notice of dispute, the party against whom
the dispute shall be raised shall select a mediation firm in Connecticut and
such representatives shall schedule a date with such firm for a mediation
hearing. The parties shall enter into good faith mediation, all the costs shall
be shared equally. If Executive and the representatives of the other parties
have not been able to resolve the dispute within fifteen (15) business days
after such mediation hearing, the parties shall have the right to pursue any
other remedies legally available to resolve such dispute in either the Courts of
the State of Connecticut or in the United States District Court for the District
of Connecticut, to whose jurisdiction for such purposes the Company and
Executive each hereby irrevocably consents and submits.


[Signatures to follow on next page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







Biohaven Pharmaceuticals, Inc.By:     /s/Vladimir CoricName: Vladimir
CoricTitle: Chief Executive OfficerExecutiveBy:/s/William Jones, Jr.Name:
William Jones, Jr.






























































--------------------------------------------------------------------------------







EXHIBIT A
CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

